

MANUFACTURERS AND TRADERS TRUST COMPANY


NON-REVOLVING LINE OF CREDIT NOTE
AND CREDIT AGREEMENT

          This Note extends, reduces, modifies, converts to non-revolving and
restates a note originally dated as of August 7, 2007 executed by EMERGING
VISION, INC. in favor of MANUFACTURERS AND TRADERS TRUST COMPANY (the “Original
Note”) in the amount of $6,000,000.00 (the “Original Loan”),  which note was
thereafter amended by amendments dated November 14, 2008, April 1, 2009 and
October   , 2009 which, among other things, reduced the Line of Credit to
$5,750,000.00, and which Line of Credit amount is hereby further reduced to
$4,251,921.13 (the “Line of Credit”).  The Line of Credit amount represents the
aggregate sum of the current principal balance outstanding of $3,506,854.45
(“Principal Balance” or “Maximum Loan Amount”) and, in addition to the Principal
Balance, a Letter of Credit Sublimit of $745,066.68 in existing Letters of
Credit (the “L/C Sublimit”).  The aggregate amount of the Line of Credit
(Principal Balance plus L/C Sublimit) outstanding is $4,251,921.13.


BORROWER:         EMERGING VISION, INC.


LINE OF CREDIT:  $4,251,921.13  Date: As of March 31, 2010


 
PRINCIPAL BALANCE:                             $3,506,854.45 :
 
 
PROMISE TO PAY:  The undersigned (the "Borrower"), for value received, does
hereby promise to pay to the order of MANUFACTURERS AND TRADERS TRUST COMPANY
(the "Bank") at its offices at One M & T Plaza, Buffalo, New York 14240, or at
any of its branches, the sum of THREE MILLION FIVE HUNDRED SIX THOUSAND EIGHT
HUNDRED FIFTY FOUR AND 45/100 ($3,506,854.45) DOLLARS (the “Maximum Loan
Amount”), or so much hereof as shall be outstanding, , plus interest thereon
from the date hereof as set forth herein.


DEFINITIONS:  As used in this Note (the “Note”), each capitalized term shall
have the meaning specified herein.  Additionally, the following terms shall have
the indicated meanings:


“Applicable Rate” shall mean the LIBOR Rate.


“Adjustment Date”, when applicable, shall mean the first day of the applicable
Interest Period (or, if such date is not a Business Day, the immediately
preceding Business Day).


“Credit” means the financial accommodation provided to Borrower by the Bank
under this Note.


 
1

--------------------------------------------------------------------------------

 
 “Interest Period” shall mean, as to the LIBOR Rate, the one month LIBOR period
commencing on the date of this Note and ending on the date that shall be the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) of the calendar month that is one (1) thereafter; provided,
however, that if an Interest Period would end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day.


“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the one-month Interest Period
London Interbank Offered Rate, fixed by the British Bankers Association for
United States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States’ office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System.  Notwithstanding any provision above, the practice of rounding
to determine LIBOR may be discontinued at any time in the Bank’s sole
discretion.


“LIBOR Rate” shall mean Three Hundred Fifty (350) Basis Points above LIBOR with
an Interest Period duration of one month and an interest rate floor of 4.5% (the
“Interest Rate Floor”).


RATE AND PAYMENT:  The Borrower shall pay said sum, or such lesser amount as may
then be the aggregate unpaid principal balance of all loans made by the Bank to
the Borrower hereunder, (each a "Loan" and collectively the "Loans") as set
forth herein.


The Borrower promises to pay interest (computed on the basis of a 360 day year
for actual days elapsed) at said office on the unpaid principal amount hereof
from time to time outstanding from the date hereof until the Maturity Date at a
floating rate equal to three hundred fifty (350) basis points in excess of LIBOR
subject to the Interest Rate Floor.  Each change in the LIBOR shall effect a
simultaneous and corresponding change in the interest rate hereunder without
notice to the Borrower.  Interest shall be payable monthly on the first day of
each month, commencing on the first such day to occur after the date hereof, and
upon payment in full of the unpaid principal amount hereof.


 
2

--------------------------------------------------------------------------------

 
This Note shall mature on April 30, 2011 (the “Maturity Date”), on which date
all outstanding principal, interest and/or related charges due to the Bank
hereunder shall be fully due and payable.


NO FURTHER ADVANCES.  No further advances are available hereunder.


PREPAYMENT.   Borrower may prepay principal without premium or penalty provided
any such prepayment is accompanied by all interest due on the amount of such
prepayment to the date that it is received by the Bank.  In the event of any
prepayment of principal, the Maximum Loan Amount shall be correspondingly
reduced by the amount of such prepayment and no advances shall be available.


DEFAULT RATE:  The Borrower further agrees that this Note shall bear interest at
any stated or accelerated maturity hereof at a rate of five (5%) percent in
excess of the highest rate hereinbefore provided for then in effect, payable on
demand.  In no event shall the rate either before or after the occurrence of any
such default exceed the highest rate of interest, if any, permitted under
applicable New York or Federal law.


If any payment is not made within ten (10) days of its respective due date as
set forth herein, or if the entire balance becomes due and payable and is not
paid, all or part of the amount due may be offset out of any account or other
property which the Borrower has at the Bank or any affiliate of the Bank without
prior notice or demand.


LATE CHARGES:  The Borrower will pay a charge of five (5%) percent of the amount
of any payment which is not made within five (5) days of its respective due
date, or, if applicable, which cannot be debited from its account due to
insufficient balance on the debit date.


LETTER OF CREDIT SUBLIMIT:  $745,066.68:
LETTER OF CREDIT FEES/INTEREST.                              Borrower shall pay
Letter of Credit fees in accordance with the Letter of Credit documents executed
in connection therewith (“Letter of Credit Documents”).  Interest shall be
payable as set forth in the Letter of Credit Documents.


ATTORNEYS FEES:  In the event the Bank retains counsel with respect to
enforcement of this Note or any other document or instrument given to the Bank,
the Borrower agrees to pay the Bank's reasonable attorneys fees (whether or not
an action is commenced and whether or not in the court of original jurisdiction,
appellate court, bankruptcy court, or otherwise).


INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY, CONVERSION,
PREPAYMENT:


a)      Increased Costs.  If the Bank shall determine that, due to either (a)
the introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefor by the Bank and pay to the Bank such additional amounts as
are sufficient to compensate the Bank for such increased costs.


 
3

--------------------------------------------------------------------------------

 
b)      Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for the
Interest Period specified above, the Bank will give notice of such determination
to Borrower.  Thereafter, the Bank may not maintain the loan hereunder at the
LIBOR Rate until the Bank revokes such notice in writing and, until such
revocation, the Bank may convert the Applicable Rate from the LIBOR Rate to the
Base Rate.  “Base Rate” shall mean the rate of interest announced by the Lender
as its prime rate of interest plus one (1) percentage point subject to an
interest rate floor to be determined.


c)      Illegality.  If the Bank shall determine that the introduction of any
law (statutory or common), treaty, rule, regulation, guideline or determination
of an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
loans at based on LIBOR then, on notice thereof by the Bank to Borrower, the
Bank may suspend the maintaining of the loan hereunder at the LIBOR Rate until
the Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.


d)      Conversion.  The Lender may, in its sole discretion, convert the
Applicable Interest Rate from the LIBOR Rate to the Base Rate upon the
occurrence of an Event of Default.  The Applicable Rate shall automatically
convert from the LIBOR Rate to the Base Rate on the date Borrower commences, or
has commenced against it, any proceeding or request for relief under any
bankruptcy, insolvency or similar laws now or hereafter in effect in the United
States of America or any state or territory thereof or any foreign jurisdiction
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of Borrower.


e)      Prepayment of Note with LIBOR Rate.  If, during the term of this Note,
Borrower prepays any principal amount (in whole or in part) when the Applicable
Rate is the LIBOR Rate prior to the end of a selected interest period (other
than regular installments of principal as set forth in the Note), or there is a
conversion of the Applicable Rate due to an Event of Default or otherwise before
the end of a selected interest period, then Borrower shall be liable for and
shall pay the Lender, on demand, the higher of $250.00 or the actual amount of
the liabilities, expenses, costs and/or funding losses that are a direct or
indirect result of such prepayment, failure to draw, revocation or
otherwise.  The determination by the Lender of the foregoing amount shall, in
the absence of manifest error, be conclusive and binding upon Borrower.  Such
amount shall be in addition to any prepayment premium required under the Note.


 
4

--------------------------------------------------------------------------------

 
CONDITIONS PRECEDENT:


(a)           Borrower shall satisfy or shall have satisfied the following
conditions precedent (unless otherwise specifically set forth) including
delivery to the Bank of the following, which shall be acceptable in form and
substance to the Bank:
(i)           Prior to the execution hereof, delivery of $200,000.00 payment to
the Bank in reduction of Borrower’s existing line of credit and delivery to the
Bank of $35,000.00 Extension Fee in connection herewith and simultaneous
herewith, a duly executed Term Loan Note in the amount of $1,000,000.00 (the
“Term Loan Note”) with respect to Borrower’s remaining outstanding balance under
the Line of Credit which shall thereby reduce the Maximum Loan Amount of this
Note to $3,506,854.45 and the Line of Credit amount to $4,251,921.13;
(ii)           An executed copy of this Note;
(iii)           A first perfected security interest in all non-realty assets of
the BORROWER, a first/second perfected security interest in all assets of
COMBINE BUYING GROUP, INC., a wholly owned subsidiary of Borrower (“Combine”), a
first perfected security interest in all assets of OG ACQUISITION, INC (“OG”),
AND VISIONCARE OF CALIFORNIA  d/b/a STERLING VISIONCARE (“VC”), each a wholly
owned subsidiary of Borrower, and 1725758 ONTARIO INC. d/b/a THE OPTICAL GROUP,
an entity previously purchased by OG (“Optical”)  (the "Collateral") pursuant,
in part, to the general security agreements (collectively, the "Security
Agreement") previously evidenced, delivered and reaffirmed in connection
herewith;
(iv)           An Assignment of Trademarks of the Borrower pursuant to the
Assignment of Trademarks (the "Assignment") previously evidenced, delivered and
reaffirmed in connection herewith;
(v)           An Assignment of Franchisee Notes of Borrower (the “Assignment of
Franchisee Notes”) previously evidenced, delivered and reaffirmed in connection
herewith;
(vi)           An Assignment of Subleases and Rents of Borrower (the “Assignment
of Leases”) evidenced, delivered and reaffirmed in connection herewith;
(vii)           A Stock Pledge Agreement (the “Pledge Agreement”) and
Irrevocable Stock Power (“Stock Power”) pledging the shares of 1725758 Ontario
Inc. (d/b/a The Optical Group) acquired by OG Acquisition, Inc. to the Bank
previously evidenced,  delivered and reaffirmed in connection herewith;
(viii)           A copy of the resolutions passed by the Borrower's and Company
Guarantors’ Board of Directors, Partners or Members, as the case may be,
certified by its Secretary or Assistant Secretary as being in full force and
effect on the date of this Agreement, authorizing the loan herein provided for
or guaranty thereof, as the case may be, the execution, delivery and performance
of this Note and any other instrument or agreement required hereunder and
containing a certificate of incumbency as to the person or persons authorized to
execute and deliver the same;
(ix)           Continuing Guaranties of All Liability for the Borrower from
Combine, OG, VC and Optical, and all other existing and future wholly owned
subsidiaries of the Borrower including all Subsidiaries listed in 21.1 annexed
hereto and made a part hereof (collectively referred to as the “Guarantor” or
“Guarantors”) on the Bank's standard forms of Guaranty (the “Guaranty”);
(x)           If required by Lender, a favorable written opinion, of the 
Borrower's counsel (which counsel must be satisfactory to the Bank) with respect
to the matters set forth in the Representations and Warranties section hereof
with the exceptions of subsections (g) and (h);
(xi)           Establishment and continued maintenance of total banking
relationship including deposit/operating accounts with the Bank;
(xii)           Insurance Certificates covering all assets of Borrower and
Guarantors of Borrower listing the Bank as loss payee;
(xiii)           Within ninety (90) days of the date hereof, a Field Audit in
all respects satisfactory to the Bank to be conducted by the Bank at Borrower’s
expense;
(xiv)           All other documents reasonably required by the Bank and/or its
counsel in order to evidence and/or secure the Bank's position as set forth
herein.


REPRESENTATIONS AND WARRANTIES:  The Borrower hereby represents and warrants to
the Bank that:


(a)           The Borrower and each Guarantor is duly organized, validly
existing and in good standing under the laws of the State of its formation and
is qualified to do business and in good standing under the laws of each state
where its failure to so qualify would have a material adverse effect on their
business, operations or properties;


(b)           This Note, the Guaranty, the Security Agreement and all other
documents executed and delivered herewith have been duly authorized, executed
and delivered and constitute the valid and legally binding obligations of the
Borrower and the Guarantors, enforceable in accordance with their respective
terms, to their stated dollar amounts, including the granting to the Bank of a
first perfected security interest in the Collateral;


(c)           The execution and delivery of this Note, the Guaranty, the
Security Agreement and all other documents executed and delivered herewith and
performance hereunder and thereunder, will not violate any provision of law;


(d)           There are no actions or proceedings pending or in process before
any court or governmental authority, bureau or agency, with respect to or to the
best of their knowledge threatened against or affecting the Borrower, any
Guarantor or any Subsidiary, which if determined adversely would have a material
adverse effect on the business, the assets or the financial condition of the
Borrower, any Guarantor or any Subsidiary, except as specifically set forth and
described on Exhibit A annexed hereto.  As used herein, the term "Subsidiary" or
"Subsidiaries" means any corporation or corporations of which the Borrower
alone, or the Borrower and/or one or more of its Subsidiaries, owns, directly or
indirectly, at least a majority of the securities having ordinary voting power
for the election of directors;


 
5

--------------------------------------------------------------------------------

 
(e)           The Borrower and its subsidiaries and Guarantors are not, to the
best of Borrower's knowledge, in default under, or in violation of, any term of
any agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment to which it is a party or by which it is bound, or by which any of the
properties or assets owned by or used in the conduct of their business is
affected, which default or violation may have a material adverse effect on their
business, assets or financial condition.  The operations of the Borrower and its
subsidiaries and Guarantors comply in all material respects with all laws,
ordinances and regulations applicable to them;


(f)           The Borrower and its subsidiaries and Guarantors are not a party
to or bound by, nor are any of the properties or assets owned by them or used in
the conduct of their business affected by any agreement, ordinance, resolution,
decree, bond, note, indenture, order or judgment, or subject to any charter or
other corporate restriction, which materially and adversely affects their
business, assets or financial condition;


(g)           All balance sheets, profit and loss statements and other financial
information heretofore furnished to the Bank are complete and present fairly the
financial condition of the Borrower and its Subsidiaries and Guarantors as at
the dates thereof and for the periods covered thereby, including contingent
liabilities of every kind, which financial conditions has not materially
adversely changed since the date of the most recently dated balance sheet of the
Borrower and/or Guarantors heretofore furnished to the Bank;


(h)           No part of the proceeds of the loan which is evidenced by this
Note will be used directly or indirectly for the purpose of purchasing or
carrying, or for payment in full or in part of indebtedness which was incurred
for the purpose of purchasing or carrying, any margin stock as such term is
defined in Sec. 221.3 of Regulation U of the Board of Governors of the Federal
Reserve System;


(i)           The Borrower and its Subsidiaries and Guarantors are, to the best
of Borrower's knowledge, in compliance in all material respects with the
Employees Retirement Income Security Act of 1974 ("ERISA") and all rules and
regulations thereunder.  Neither the Borrower nor any of its Subsidiaries nor
any of its Company Guarantors has any unfunded vested liability under any type
of plan described in Section 4021(a) of ERISA ("Pension Plan") and no reportable
event, as set forth in Section 4043(b) of ERISA, has occurred or is continuing
with respect to any Plan.


FINANCIAL STATEMENTS:  The Borrower shall deliver to the Bank:


(a)           Annual audited signed consolidated Financial Statements and, if
required by applicable law,  annual 10K of the Borrower prepared by a Certified
Public Accountant (“CPA”) acceptable to the Bank within ninety (90) days after
the end of each fiscal year;


 
6

--------------------------------------------------------------------------------

 
(b)           Quarterly signed management prepared Financial Statements and, if
required by applicable law, quarterly 10-Q Statement, within sixty (60) days of
each quarter end;


(c)           Quarterly, the Borrower shall submit a Covenant Compliance
Certificate in form and substance satisfactory to the Lender together with the
quarterly Financial Statements and 10-Q Statements required hereinabove;


(d)           Semi-annual Accounts Receivable and Franchisee Notes Receivable
Aging Reports of the Borrower within sixty (60) days of each semi-annual period
end;


(e)           In addition, in the event Borrower is no longer required by law to
prepare annual 10-K Statements and quarterly 10-Q Statements, Borrower shall
submit semi-annual signed review quality consolidated Financial Statements of
the Borrower prepared by a CPA within sixty (60) days of each semi-annual period
end;


(f)           Within a reasonable time after a written request therefor, such
other financial data or information as the Bank may reasonably request from time
to time.


AFFIRMATIVE COVENANTS:  The Borrower will, and with respect to the agreements
set forth in subsections (a) through (f) hereof, will cause each Subsidiary to:


(a)           With respect to its properties, assets and business, maintain
insurance against loss or damage, to the extent that property, assets and
businesses of similar character are usually so insured by companies similarly
situated and operating like properties, assets or businesses with responsible
insurance companies satisfactory to the Bank, said insurance to be assigned to
the Bank at closing;


(b)           Duly pay and discharge all taxes or other claims which might
become a lien upon any of its properties except to the extent that such items
are being in good faith appropriately contested;


(c)           Maintain, preserve and keep its properties in good repair, working
order and condition, and make all reasonable repairs, replacements and additions
thereto;


(d)           Conduct its business in substantially the same manner and in
substantially the same fields as such business is now carried on and conducted;


(e)           Comply with all statutes, rules and regulations and maintain its
corporate existence;


(f)           Permit the Bank to make or cause to be made, inspections and
audits of any books, records and papers of the Borrower and of any parent or
subsidiary and each endorser or guarantor hereof and to make extracts therefrom
at all such reasonable times and as often as the Bank may reasonably require;


 
7

--------------------------------------------------------------------------------

 
(g)           Immediately give notice to the Bank that an Event of Default has
occurred or that an event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default, has occurred and specifying the
action which the Borrower has taken and proposes to take with respect thereto;


(h)           In addition to the aforementioned, the Borrower agrees that the
following financial covenants (AFinancial Covenants@) are covenants upon which
the Bank relies in the extension of the Loan which Financial Covenants must be
evidenced by the combined financial statements of the Borrower and the
Guarantor(s) as required above, and that any violation or default under same
shall constitute an event of default under the terms of this Note:


(1)  
Minimum total Net Worth as follows, to be tested quarterly and annually:



Quarterly Test:  Net Worth at quarter end to be equal to the Net Worth
calculated for the prior quarter.  This covenant shall be tested on a quarterly
basis;


Annual Test:  At 12/31/10 - $750,000 minimum increase in Net Worth over the
12/31/2009 Net Worth level.


(2)  
Minimum EBITDA as follows, to be tested on a quarterly and annual basis:

                 At Quarter ended 6/30/10 - $500,000.00 (3 months).
                 At Quarter ended 9/30/10 - $400,000.00 (3 months).
At Quarter ended 12/31/10 - $150,000.00 (3 months).


Annual 12 months – tested 12/31/10 - $1,600,000.00 (12 months).


(3)           No Net Loss to be tested quarterly.


(i)           In addition to the aforementioned, the Borrower agrees that all
future wholly owned subsidiaries shall provide a Continuing Guaranty of all
Liability of Borrower to the Bank on the Bank’s standard form;


(j)           In addition to the aforementioned, the Borrower agrees that it
shall maintain its entire banking relationship including all deposit/operating
accounts with the Bank;


 
8

--------------------------------------------------------------------------------

 
(k)           In addition to the aforementioned, the Borrower agrees that it
shall use the net proceeds from the sale of any of its assets or companies to
reduce the Bank indebtedness, including the outstanding balance hereunder and
the balance under the Term Loan Note;


(l)           Immediately give notice to the Bank that an Event of Default has
occurred or that an event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default, has occurred under any FRANCHISE
NOTE RECEIVABLE and specifying the action which the Borrower has taken and
proposes to take with respect thereto.


NEGATIVE COVENANTS:  The Borrower and its subsidiaries will not:


(a)           Create, incur, assume or suffer to exist any liability for
borrowed money, in excess of One Hundred Thousand Dollars $100,000 except (i)
indebtedness to the Bank; (ii) existing debt as reflected on the most recent
balance sheet provided to the Bank and further incurred through the date of this
Agreement, which further incurred debt has been acknowledged by the Borrower to
the Bank in writing prior to the execution hereof.  The Borrower agrees to
provide the Bank an opportunity to finance any additional borrowing needs during
the term of this Note;


(b)           make, or in any way extend any advances or loans to officers,
shareholders, or any affiliates of the Borrower;


(c)           make or extend investments in other entities in excess of One
Hundred Thousand ($100,000) Dollars;


(d)           enter into any merger or consolidation or liquidate, wind-up or
dissolve itself or sell, transfer or lease or otherwise dispose of all or any
substantial part of its assets;


(e)           lend or advance money, credit or property to or invest in (by
capital contribution, loan, purchase or otherwise) any firm, corporation, or
other person except (i) as otherwise permitted herein, (ii) investments in
United States Government obligations and certificates of deposit of any bank
institution with combined capital and surplus of at least Two Hundred Million
($200,000,000) Dollars, (iii) trade credit, and (iv) security deposits;


(f)           create, assume or permit to exist, any mortgage, pledge, lien or
encumbrance of or upon or security interest in, any of its property or assets
now owned or hereafter acquired except (i) mortgages, liens, pledges and
security interests in favor of the Bank; (ii) other liens, charges and
encumbrances incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit and which do not materially impair
the use thereof in the operation of its business; (iii) liens for taxes or other
governmental charges which are not delinquent or which are being contested in
good faith and for which a reserve shall have been established in accordance
with generally accepted accounting principles; (iv) liens granted to secure
purchase money financing of equipment, provided such liens are limited to the
equipment financed; (v) liens granted to refinance unencumbered equipment
provided such liens are limited to the equipment refinanced and the incurrence
of which will not cause a default hereunder or in any other loan agreements or
notes with the Bank; and (vi) the previously disclosed first lien on the assets
of Combine Buying Group, Inc.;


 
9

--------------------------------------------------------------------------------

 
(g)           assume, endorse, be or become liable for or guarantee the
obligations of any person to any entity other than the Bank except by the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business;


(h)           declare or pay any dividends on its capital stock or purchase,
redeem retire or otherwise acquire any of its capital stock at any time
outstanding in default hereof; or
 
 
(i)           (1)           terminate any Pension Plan so as to result in any
material liability to The Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (the "PBCG"), (2) engage in or
permit any person to engage in any "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1954, as
amended) involving any Pension Plan which would subject the Borrower to any
material tax, penalty or other liability, (3) incur or suffer to exist any
material "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, involving any Pension Plan, or (4) allow or suffer to
exist any event or condition, which presents a material risk of incurring a
material liability to the PBCG by reason of termination of any Pension Plan.


COLLATERAL SECURITY:


(a)           As collateral security for the payment of any and all sums owing
under this Note and all other obligations, direct or contingent, joint, several
or independent, of the Borrower and of any Parent or Subsidiary and each
endorser or Guarantor hereof now or hereafter existing, due or to become due to,
or held, or to be held by, the Bank, whether created directly or acquired by
assignment or otherwise (all of such obligations, including this Note, are
hereinafter called the "Obligations"), the Borrower hereby grants to the Bank a
lien on and security interest in any and all deposits or other sums at any time
credited by or due from the Bank to the Borrower, whether in regular or special
depository accounts or otherwise, and any and all monies, securities and other
property of the Borrower, and the proceeds thereof, now or hereafter held or
received by or in transit to the Bank from or for the Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and any
such deposits, sums, monies, securities and other property, may at any time
after the occurrence of any Event of Default be set-off, appropriated and
applied by the Bank against any of the Obligations whether or not such
Obligations are then due or are secured by any collateral, or, if they are so
secured, whether or not such collateral held by the Bank is considered to be
adequate and with respect to all collateral security the Bank shall have all the
rights and remedies available to it under the Uniform Commercial Code of New
York and other applicable law;


 
10

--------------------------------------------------------------------------------

 
(b)           This Note which includes L/C Sublimit is also secured by the
Collateral;


(c)           This Note which includes L/C Sublimit is also secured by the
Assignment, the Assignment of Subleases, the Assignment of Franchisee Notes and
the Pledge Agreement;


(d)           This Note which includes L/C Sublimit is also secured by the
Continuing Guaranties of All Liability for the Borrower from Combine, OG, VC and
Optical and all other existing and future wholly owned subsidiaries of Borrower
including those listed in Exhibit 21.1 annexed hereto (the “Guarantor” or
AGuarantors@) on the Bank's standard form.


EVENTS OF DEFAULT:  If any one or more of the following events ("Events of
Default") shall occur, the entire unpaid balance of the principal of and
interest on the Obligations shall immediately become due and payable:


(a)           Failure to pay any amount required by this Note on its respective
due date or any other obligation owed to the Bank by Borrower or any Guarantor
within ten (10) days of default, or, if applicable, failure to have sufficient
funds in its account for loan payments to be debited on the due date within ten
(10) days after said default;


(b)           Failure to perform or keep or abide by any term, covenant or
condition contained in this Note, any Guaranty or any other document or
instrument given to the Bank in connection with this loan within thirty (30)
days after written notice of said default;


(c)           The filing of a bankruptcy proceeding, assignment for the benefit
of creditors, issuance of any execution, garnishment, or levy against, or the
commencement of any proceeding for relief from indebtedness by or against the
Borrower or any Guarantor (provided, however, that in the event of an
involuntary filing, the Debtor shall have a period of sixty (60) days to obtain
a dismissal of same);


(d)           The happening of any event which, in the reasonable judgment of
the Bank, materially adversely affects the Borrower's ability to repay, the
financial condition of the Guarantor(s), or the value of any collateral;


(e)           If any written material representation or statement made to the
Bank by the Borrower or Guarantor(s) is untrue when made; any representation or
warranty made in this Note, any related document, any agreement between Borrower
and the Bank or any Affiliate or in any financial statement of Borrower proves
to have been misleading in any material respect when made; Borrower omits to
state a material fact necessary to make the statements made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or any financial statement of Borrower not misleading in light of the
circumstances in which they were made; or, if upon the date of execution of this
Note, there shall have been any material adverse change in any of the facts
disclosed in any financial statement, representation or warranty that was not
disclosed in writing to the Bank at or prior to the time of execution hereof;


 
11

--------------------------------------------------------------------------------

 
(f)           The occurrence of a default under the Security Agreement, any
Guaranty, or any other document or instrument given to the Bank in connection
with this loan which is not cured within thirty (30) days after written notice
of such default;


(g)           Dissolution of Borrower or Guarantor;


(h)           Failure to provide the Bank with any financial information on
reasonable request and notice or permit an examination of books and records;
failure to provide the Bank with any required financial documentation or failure
to comply with the financial reporting requirements or Financial Covenants
required under the Note;


(i)           In the event that more than fifty percent (50%) of the shares of
stock of the Borrower are sold or in any way transferred without the prior
written consent of the Bank;


(j)           Failure by Borrower to maintain its  entire banking relationship
including deposit/operating accounts with the Bank;


(k)           Failure of Borrower to deliver a continuing absolute guaranty of
its obligations to the Bank from any future wholly owned subsidiary of Borrower
with thirty (30) days of acquisition of such subsidiary;


(l)           Failure of Borrower to give notice to the Bank on a timely basis
of any  Event of Default under a Franchisee Note;


(m)           Failure by Borrower to pay when due (whether at the stated
maturity, by acceleration or otherwise) any indebtedness for borrowed money
owing to the Bank (other than under this Note);


(n)           Failure by Borrower to pay when due (whether at the stated
maturity, by acceleration or otherwise) any indebtedness for borrowed money
owing to any third party or any Affiliate, the occurrence of any event which
could result in acceleration of payment of any such indebtedness, or the failure
to perform any agreement with any third party or Affiliate and such non-payment
is not cured within thirty (30) days after Borrower’s receipt of notice of same
from such third party;


(o)
The entry of any judgment or order of any court, other governmental authority or
arbitrator against Borrower in excess of $100,000.00;


(q)           Failure to use the net proceeds from the sale of any assets or
companies to reduce Borrower’s indebtedness under this Loan and/or the Term Loan
Note in the event the net proceeds equal $100,000.00 or more.


 
12

--------------------------------------------------------------------------------

 
GOVERNING LAW; JURISDICTION.  This Note has been delivered to and accepted by
the Lender and will be deemed to be made in the State of New York.  Except as
otherwise provided under federal law, this Note will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT
WHERE LENDER MAINTAINS A BRANCH, AND CONSENTS THAT THE LENDER MAY EFFECT ANY
SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL
PREVENT THE LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR
EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION.  Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Lender and
Borrower.  Borrower waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Note.


WAIVER OF JURY TRIAL. BORROWER AND THE LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE LENDER MAY HAVE
IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


MISCELLANEOUS:


(a)           Only those agreements, representations and warranties made
expressly herein shall survive the delivery of this Note.  The Borrower waives
trial by jury, set-off and counterclaim of any nature or description in any
litigation in any court with respect to, in connection with, or arising out of,
this Note or any instrument or document delivered pursuant hereto or the
validity, protection, interpretation, collection or enforcement hereof;


(b)           No modification or waiver of or with respect to any provision of
this Note, or consent to any departure by the Borrower from any of the terms or
conditions hereof, shall in any event be effective unless it shall be in writing
and signed by the Borrower and the Bank, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on the Borrower in any case shall, of itself,
entitle it to any other or further notice or demand in similar or other
circumstances;


 
13

--------------------------------------------------------------------------------

 
(c)           Each and every right granted to the Bank hereunder or under any
other document delivered hereunder or in connection herewith, or allowed it by
law or equity, shall be cumulative and may be exercised from time to time.  No
failure on the part of the Bank or the holder of this Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right;


(d)           In the event that this Note is placed in the hands of an attorney
for collection by reason of any default hereunder, the Borrower agrees to pay
reasonable attorney's fees so incurred.  The Borrower promises to pay all
reasonable expenses of any nature as soon as incurred whether in or out of court
and whether incurred before or after this Note shall become due at its maturity
date or otherwise and reasonable costs which the Bank may reasonably deem
necessary or proper in connection with the satisfaction of the indebtedness or
the administration, supervision, preservation, protection (including but not
limited to maintenance of adequate insurance) of or the realization upon the
collateral;


(e)           The Borrower hereby waives presentment, demand for payment,
protest, notice of protest, notice of dishonor, and any or all other notices or
demands except as otherwise expressly provided for herein;


(f)           All accounting terms not otherwise defined in this Note shall have
the meanings ascribed thereto under generally accepted accounting principles;


(g)           Delay or failure of the Bank to exercise any of its rights under
this Note shall not be deemed a waiver thereof.  No waiver of any condition or
requirement shall operate as a waiver of any other or subsequent condition or
requirement.  The Bank or any other holder of this Note need not present it
before requiring payment.  This Note may not be modified or terminated
orally.  This Note shall be governed by the laws of the State of New York
without regard to its conflicts of laws rules.  The Borrower irrevocably
consents to the jurisdiction and venue of the New York State Supreme Court,
Suffolk County in any action concerning this Note.  This Note is a binding
obligation enforceable against Borrower and its successors and assigns and shall
inure to the benefit of the Bank and its successors and assigns.  If a court
deems any provision of this Note invalid, the remainder of the Note shall remain
in effect.  Borrower agrees that in any legal proceeding, a copy of this Note
kept in the Bank’s course of business may be admitted into evidence as an
original. Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate;


(h)           The Borrower expressly acknowledges that no statements, agreements
or representations, whether oral or written, have been made by the Bank, or by
any employee, agent or broker of the Bank with respect to the obligation or debt
evidenced by this Note.  The Borrower further expressly warrants and represents
that (i) no oral commitment has been made by the Bank to extend or continue any
credit to the Borrower or any party other than as expressly stated herein or in
those certain documents executed in connection herewith, (ii) no representation
or agreement has been made by or with the Bank, or any employee, agent or broker
of the Bank, to forebear or refrain in any way from exercising any right or
remedy in its favor hereunder or otherwise unless expressly set forth herein,
and (iii) the Borrower and Guarantor(s) have not and will not rely on any
commitment to extend or continue any credit, nor on any agreement to forebear or
refrain from exercising rights or remedies unless such commitment or agreement
shall be in writing and duly executed by an authorized officer of the Bank;


 
14

--------------------------------------------------------------------------------

 
(i)           Notwithstanding anything to the contrary contained in this Note,
the rate of interest payable on this Note shall never exceed the maximum rate of
interest permitted under applicable law.  If at any time the rate of interest
otherwise prescribed herein shall exceed such maximum rate, and such prescribed
rate is thereafter below such maximum rate, the prescribed rate shall be
increased to the maximum rate for such period of time as is required so that the
total amount of interest received by the Bank is that which would have been
received by the Bank, except for the operation of the first sentence of this
Section.


NOTICES:  All notices, requests and other communications pursuant to this Note
shall be in writing, either by letter (delivered by hand or sent by certified
mail, return receipt requested) or telegram, addressed as follows:


(a)           if to the Borrower:


EMERGING VISION, INC.
520 Eighth Avenue, 23rd Floor
New York, New York 10018
Attention: Glenn Spina, Its President & Chief Executive Officer


(b)           if to the Bank:


MANUFACTURERS AND TRADERS TRUST COMPANY
One M & T Plaza
Buffalo, NY  14240
Attention: Office of General Counsel


With a copy to:


MANUFACTURERS AND TRADERS TRUST COMPANY
401 Broad Hollow Road
Melville, NY  11747
Attention: Tamra Postiglione, Vice President


 
15

--------------------------------------------------------------------------------

 
Any notice, request or communication hereunder shall be deemed to have been
given when deposited in the mails, postage prepaid, or in the case of
telegraphic notice, when delivered to the telegraph company, addressed as
aforesaid.  Any party may change the person or address to whom or which the
notices are to be given hereunder, but any such notice shall be effective only
when actually received by the party to whom it is addressed.




IN WITNESS WHEREOF, the Borrower has signed this Note the date and year above
written.


EMERGING VISION, INC.


By:           /s/ Glenn
Spina                                                      
Glenn Spina
Its President & Chief Executive Officer


Tax ID #  11-3096941

 
STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NASSAU
)


On the 13th day of April, in the year 2010, before me, the undersigned,
personally appeared Glenn Spina, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person on behalf of which the individual acted, executed the instrument.
    /s/ Barbara C.
Kegel                                                         
Notary Public
 
 
16

--------------------------------------------------------------------------------

 

EXHIBIT A


Pending/Current Litigation:


In August 2006, the Company and its subsidiary, Sterling Vision of California,
Inc. (“SVC”) (collectively referred to as the “Company” or the “Plaintiff”)
filed an action against For Eyes Optical Company (“For Eyes” or “Defendant”) in
the District Court of the State of California, San Jose County in response to
allegations by For Eyes of trademark infringement for Plaintiff’s use of the
trademark “Site For Sore Eyes”.  The Company claimed, among other things, that
(i) there is no likelihood of confusion between the Company’s and Defendant’s
mark, and that the Company hadnot infringed, and was not infringing, Defendant’s
mark; (ii) the Company was not bound by that certain settlement agreement,
executed in 1981 by a prior owner of the Site For Sore Eyes trademark; and (iii)
Defendant’s mark was generic and should be cancelled.  For Eyes, in its Answer,
asserted defenses to the Company’s claims, and asserted counterclaims against
the Company, including, among others, that (i) the Company had infringed For
Eyes’ mark; (ii) the Company wrongfully obtained a trademark registration for
its mark and that said registration should be cancelled; and (iii) the acts of
the Company constituted a breach of the aforementioned settlement
agreement.  For Eyes sought injunctive relief, cancellation of the Company’s
trademark registration, trebled monetary damages, payment of any profits made by
the Company in respect of the use of such trade name, and costs and attorney
fees.  In December 2009, this action was settled, the terms of the settlement
included expanded use of the Site for Sore Eyes trademark to the remainder of
California and into Washington and Oregon.  The parties also exchanged mutual
general releases


In March 2010, Shoppes at Isla Verde, Ltd. commenced an action against the
Company and its subsidiary Sterling Vision of Royal Palm Beach, Inc., in the
Circuit Court of the State of Florida, Palm Beach County, alleging, among other
things, that the Company had breached its obligations under its lease for the
former Sterling Optical store located in Wellington, Florida.  The Company
believes that it has a meritorious defense to such action.  As of the date
hereof, these proceedings were in the discovery stage.  Although the Company has
recorded an accrual for probable losses in the event that the Company shall be
held liable in respect of plaintiff’s claims, the Company does not believe that
any such loss is reasonably possible, or, if there is a loss, the Company does
not believe that it is reasonably possible that such loss would exceed the
amount recorded.


Although the Company, where indicated herein, believes that it has a meritorious
defense to the claims asserted against it (and its affiliates), given the
uncertain outcomes generally associated with litigation, there can be no
assurance that the Company’s (and its affiliates’) defense of such claims will
be successful.


In addition to the foregoing, in the ordinary course of business, the Company is
a defendant in certain lawsuits alleging various claims incurred, certain of
which claims are covered by various insurance policies, subject to certain
deductible amounts and maximum policy limits.  In the opinion of management, the
resolution of these claims should not have a material adverse effect,
individually or in the aggregate, upon the Company’s business or financial
condition.  Other than as set forth above, management believes that there are no
other legal proceedings, pending or threatened, to which the Company is, or may
be, a party, or to which any of its properties are or may be subject to, which,
in the opinion of management, will have a material adverse effect on the
Company.





 
17

--------------------------------------------------------------------------------

 

EXHIBIT 21.1
 


LIST OF SUBSIDIARIES:




 
COMBINE BUYING GROUP, INC.

 
EMERGING BUSINESS BROKERAGE, INC.

 
EMERGING VISION KING OF PRUSSIA, INC.

 
EMERGING VISION USA, INC.

 
EV ACQUISITION, INC.

 
EV CONTACTS, INC.

 
INSIGHT IPA OF NEW YORK, INC.

 
OG ACQUISITION, INC.

 
OPTI-CAPITAL, INC.

 
SINGER SPECS OF WESTMORELAND, INC.

 
SINGER SPECS, INC.

 
STERLING OPTICAL OF BAYSHORE, INC.

 
STERLING OPTICAL OF CHAUTAUQUA, INC.

 
STERLING OPTICAL OF COLLEGE POINT, INC.

 
STERLING OPTICAL OF COMMACK, INC.

 
STERLING OPTICAL OF CP, INC.

 
STERLING OPTICAL OF CROSSGATES MALL, INC.

 
STERLING OPTICAL OF GRAND FORKS, INC.

 
STERLING OPTICAL OF HUNTINGTON, INC.

 
STERLING OPTICAL OF IVERSON, INC.

 
STERLING OPTICAL OF JEFFERSON VALLEY, INC.

 
STERLING OPTICAL OF LAVALE, INC.

 
STERLING OPTICAL OF NEWBURGH, INC.

 
STERLING OPTICAL OF ROCKAWAY, INC.

 
STERLING OPTICAL OF WARMINSTER, INC.

 
STERLING OPTICAL OF WAYNE, INC.

 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.

 
STERLING OPTICAL OF WESTMORELAND, INC.

 
STERLING OPTICAL OF W.P ROAD, INC.

 
STERLING U.S.A, INC.

 
STERLING VISION BOS, INC.

 
STERLING VISION DKM, INC.

 
STERLING VISION OF 794 LEXINGTON, INC.

 
STERLING VISION OF AVIATION MALL, INC.

 
STERLING VISION OF ANNAPOLIS, INC.

 
STERLING VISION OF ARNOT MALL, INC.

 
STERLING VISION OF BEAVER DAM, INC.

 
STERLING VISION OF BLASDELL, INC.

 
STERLING VISION OF BROOKFIELD SQUARE, INC.

 
STERLING VISION OF CALIFORNIA, INC.

 
STERLING VISION OF CAMBRIDGE SQUARE, INC.

 
STERLING VISION OF CAMP HILL, INC.

 
STERLING VISION OF CLIFTON PARK, INC.

 
STERLING VISION OF COLUMBIA MALL, INC.

 
STERLING VISION OF DELAFIELD, INC.

 
STERLING VISION OF DULLES, INC.

 
STERLING VISION OF EAST ROCKAWAY, INC.

 
STERLING VISION OF FAIR OAKS, INC.

 
STERLING VISION OF FULTON ST., INC.

 
STERLING VISION OF GREEN ACRES, INC.

 
STERLING VISION OF HAGERSTOWN, INC.

 
STERLING VISION OF HEMPSTEAD, INC.

 
STERLING VISION OF IRONDEQUOIT, INC.

 
STERLING VISION OF ISLANDIA, INC.

 
STERLING VISION OF JOHNSON CITY, INC.

 
STERLING VISION OF KENOSHA, INC.

 
STERLING VISION OF M STREET, INC.

 
STERLING VISION OF MENLO PARK, INC.

 
STERLING VISION OF MONTGOMERY MALL, INC.

 
STERLING VISION OF MYRTLE AVE., INC.

 
STERLING VISION OF NANUET, INC.

 
STERLING VISION OF NEWPARK, INC.

 
STERLING VISION OF OLEAN, INC.

 
STERLING VISION OF ONTARIO MILLS, INC.

 
STERLING VISION OF OWINGS MILLS, INC.

 
STERLING VISION OF PARAMUS PARK, INC.

 
STERLING VISION OF POTOMAC MILLS, INC.

 
STERLING VISION OF SOUTH TOWNE PLAZA, INC.

 
STERLING VISION OF SPOTSYLVANIA, INC.

 
STERLING VISION OF STATEN ISLAND, INC.

 
STERLING VISION OF WESTMINSTER, INC.

 
VISIONCARE OF CALIFORNIA

 
VISION OPTICAL CO.

 
 
 